DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.


Remarks
Claims 1-19 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo (Publication Number 20110161295) in view of Farlee et al. (‘Farlee’ hereinafter) (Publication Number 20160117228).

As per claim 1, Ngo teaches
A method of restoring databases, comprising: (see abstract and background)
determining a restore time to restore a database to a previous state from a later state, the previous state of the database corresponding to a restore time […] (perform recovery of database or individual data objects, paragraph [0078], where prior to recovery is later state; reverting by putting data into a state at a specific point in time, paragraph [0079], where reverting to state at specific point in time reads on previous state)
identifying a creation time of a most recent version of a restore database, the restore time being subsequent to the creation time of the most recent version of a restore database; […] (revert operation to the state in time the snapshot was created and can play additional logs into the database, paragraphs [0075]-[0077])
Ngo does not explicitly indicate “[…] and including a first plurality of data entries associated with initial values, and the later state of the database including a second plurality of data entries associated with later values;”, “identifying a first set of changes made to a first set of data entries of the database from the restore time to a later time corresponding to the later state; determining the initial values of the first set of data entries; and restoring the database to the previous state by reverting the later values of the first set of data entries to the initial values”.
However, Farlee discloses “[…] and including a first plurality of data entries associated with initial values” (restored database to an initial time, paragraph [0034]; restore single data portion or item, paragraph [0038], where it is noted that data item has values),”, and the later state of the database including a second plurality of data entries associated with later values;” (state of data in database that is current time, paragraph [0027]; single data portion or item, paragraph [0038]) “identifying a first set of changes made to a first set of data entries of the database from the restore time to a later time corresponding to the later state; determining the initial values of the first set of data entries; and restoring the database to the previous state by reverting the later values of the first set of data entries to the initial values” (restore database to point in time using a single data portion obtained from one snapshot and several different log portions obtained from corresponding snapshots, paragraph [0038]; transaction log for each snapshot is an enumeration of operations performed on the database from the most recent snapshot to the current snapshot, paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ngo and Farlee because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to restore the database to an arbitrary point in time between snapshot backups (Farlee, paragraphs [0001]-[0002]). This gives the user the advantage of having more discrete options for database restoration. 

As per claim 2,
Ngo does not explicitly indicate “determining the initial values of the first set of data entries comprises: determining one or more data sources storing the initial values; and for each data entry of the first set, retrieving an initial value from one of the one or more data sources, wherein the one or more data sources include a restore database version capturing a latest state of the database before the restore time and a second set of changes made to a second set of data entries of the database from a capture time of the restore database version to the restore time”.
However, Farlee discloses “determining the initial values of the first set of data entries comprises: determining one or more data sources storing the initial values; and for each data entry of the first set, retrieving an initial value from one of the one or more data sources, wherein the one or more data sources include a restore database version capturing a latest state of the database before the restore time and a second set of changes made to a second set of data entries of the database from a capture time of the restore database version to the restore time” (single data portion obtained from one snapshot, paragraph [0038], where snapshot reads on restore database version capturing a latest state of the database before the restore time; applying log portion to snapshot to point in time where data item is updated, paragraph [0038], where log portion reads on changes made from a capture time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ngo and Farlee because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to restore the database to an arbitrary point in time between snapshot backups (Farlee, paragraphs [0001]-[0002]). This gives the user the advantage of having more discrete options for database restoration.

As per claim 3,
Ngo does not explicitly indicate “determining one or more data sources comprises selecting the restore database version from database versions based on the restore time, each database version capturing a state of the database at a corresponding time, and the capture time of the restore database version being the latest before the restore time among the database versions”.
However, Farlee discloses “determining one or more data sources comprises selecting the restore database version from database versions based on the restore time, each database version capturing a state of the database at a corresponding time, and the capture time of the restore database version being the latest before the restore time among the database versions” (most recent previous snapshot, paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ngo and Farlee because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to restore the database to an arbitrary point in time between snapshot backups (Farlee, paragraphs [0001]-[0002]). This gives the user the advantage of having more discrete options for database restoration.

As per claim 4,
Ngo does not explicitly indicate “determining one or more data sources comprises identifying the second set of changes made to a second set of data entries of the database from the capture time of the restore database version to the restore time”.
However, Farlee discloses “determining one or more data sources comprises identifying the second set of changes made to a second set of data entries of the database from the capture time of the restore database version to the restore time” (transaction log for each snapshot is an enumeration of operations performed on the database from the most recent snapshot to the current snapshot, paragraph [0019]; log portions from snapshot to restore data item to point in time, paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ngo and Farlee because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to restore the database to an arbitrary point in time between snapshot backups (Farlee, paragraphs [0001]-[0002]). This gives the user the advantage of having more discrete options for database restoration.

As per claim 10,
Ngo does not explicitly indicate “the first set of changes is stored in a first set of change records, each change record including a data entry identifier identifying a data entry being changed and a value of the data entry after the change”.
However, Farlee discloses “the first set of changes is stored in a first set of change records, each change record including a data entry identifier identifying a data entry being changed and a value of the data entry after the change” (transaction log for each snapshot is an enumeration of operations performed on the database from the most recent snapshot to the current snapshot, paragraph [0019]; log portions for data item C, paragraph [0038], where C is data entry identifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ngo and Farlee because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to restore the database to an arbitrary point in time between snapshot backups (Farlee, paragraphs [0001]-[0002]). This gives the user the advantage of having more discrete options for database restoration.

As per claim 12,
Ngo does not explicitly indicate “the second set of changes is stored in a first set of change records, each change record including a data entry identifier identifying a data entry being changed and a value of the data entry after the change”.
However, Farlee discloses “the second set of changes is stored in a first set of change records, each change record including a data entry identifier identifying a data entry being changed and a value of the data entry after the change” (apply log portion to item C, paragraph [0020], where C is identifier; transaction log for each snapshot is an enumeration of operations performed on the database from the most recent snapshot to the current snapshot, paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ngo and Farlee because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to restore the database to an arbitrary point in time between snapshot backups (Farlee, paragraphs [0001]-[0002]). This gives the user the advantage of having more discrete options for database restoration.

As per claim 13,
Ngo does not explicitly indicate “periodically creating database versions, each database version capturing a state of the database at a corresponding time, and the capture time of the restore database version being the latest before the restore time among the database versions”.
However, Farlee discloses “periodically creating database versions, each database version capturing a state of the database at a corresponding time, and the capture time of the restore database version being the latest before the restore time among the database versions” (snapshots created periodically, paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ngo and Farlee because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to restore the database to an arbitrary point in time between snapshot backups (Farlee, paragraphs [0001]-[0002]). This gives the user the advantage of having more discrete options for database restoration.

As per claim 18,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.

As per claim 19,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.


Claims 5-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo (Publication Number 20110161295) in view of Farlee et al. (‘Farlee’ hereinafter) (Publication Number 20160117228) and further in view of Sinha et al. (‘Sinha’ hereinafter) (Publication Number 20050120064).

As per claim 5,
Neither Ngo nor Farlee explicitly indicate “retrieving the initial value of the data entry from one of the one or more data sources comprises: determining whether the second set of data entries includes the data entry; and responsive to determining that one of the second set of data entries matches the data entry, retrieving a value of the matching data entry from the corresponding change of the second set as the initial value”.
However, Sinha discloses “retrieving the initial value of the data entry from one of the one or more data sources comprises: determining whether the second set of data entries includes the data entry; and responsive to determining that one of the second set of data entries matches the data entry, retrieving a value of the matching data entry from the corresponding change of the second set as the initial value” (query past versions for rows existing during and values during interval, paragraphs [0029]-[0032], where query could be for initial value of data entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ngo, Farlee and Sinha because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing auditing functions that implement a query upon past versions when a key or range of keys is specified for the data for which past versions is desired (Sinha, paragraph [0010]). This gives the user the advantage of being able to determine the lifetime values of desired objects to correct errors, verify, or find past values.

As per claim 6,
Neither Ngo nor Farlee explicitly indicate “retrieving the initial value of the data entry from one of the one or more data sources comprises: determining whether the second set of data entries includes the data entry; responsive to determining that a first data entry and a second data entry of the second set of data entries match the data entry, determining whether a first change corresponding to the first data entry is later than a second change corresponding to the second data entry; and responsive to determining that the first change is later than the second change, retrieving a value of the first data entry from the first change as the initial value”.
However, Sinha discloses “retrieving the initial value of the data entry from one of the one or more data sources comprises: determining whether the second set of data entries includes the data entry; responsive to determining that a first data entry and a second data entry of the second set of data entries match the data entry, determining whether a first change corresponding to the first data entry is later than a second change corresponding to the second data entry; and responsive to determining that the first change is later than the second change, retrieving a value of the first data entry from the first change as the initial value” (query past versions for rows existing during and values during interval, paragraphs [0029]-[0032], where query could be for initial value of data entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ngo, Farlee and Sinha because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing auditing functions that implement a query upon past versions when a key or range of keys is specified for the data for which past versions is desired (Sinha, paragraph [0010]). This gives the user the advantage of being able to determine the lifetime values of desired objects to correct errors, verify, or find past values.

As per claim 7,
Neither Ngo nor Farlee explicitly indicate “retrieving the initial values from the one or more data sources comprises: determining whether the second set of data entries includes the data entry; responsive to determining that the second set of data entries does not include the data entry, determining whether the restore database version includes the data entry; and responsive to determining that the restore database version includes the data entry, retrieving a value of the matching data entry from the restore database version as the initial value”.
However, Sinha discloses “retrieving the initial values from the one or more data sources comprises: determining whether the second set of data entries includes the data entry; responsive to determining that the second set of data entries does not include the data entry, determining whether the restore database version includes the data entry; and responsive to determining that the restore database version includes the data entry, retrieving a value of the matching data entry from the restore database version as the initial value” (query past versions for rows existing during and values during interval, paragraphs [0029]-[0032], where query could be for initial value of data entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ngo, Farlee and Sinha because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing auditing functions that implement a query upon past versions when a key or range of keys is specified for the data for which past versions is desired (Sinha, paragraph [0010]). This gives the user the advantage of being able to determine the lifetime values of desired objects to correct errors, verify, or find past values.

As per claim 8,
Neither Ngo nor Farlee explicitly indicate “retrieving the initial values from the one or more data sources comprises: determining whether the second set of data entries includes the data entry; responsive to determining that the second set of data entries does not include the data entry, determining whether the restore database version includes the data entry; and responsive to determining that the restore database version does not include the data entry, determining that the data entry did not exist at the restore time as the initial value”.
However, Sinha discloses “retrieving the initial values from the one or more data sources comprises: determining whether the second set of data entries includes the data entry; responsive to determining that the second set of data entries does not include the data entry, determining whether the restore database version includes the data entry; and responsive to determining that the restore database version does not include the data entry, determining that the data entry did not exist at the restore time as the initial value” (query past versions for rows existing during and values during interval, paragraphs [0029]-[0032], where query could be for initial value of data entry; retrieve rows that exist, paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ngo, Farlee and Sinha because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing auditing functions that implement a query upon past versions when a key or range of keys is specified for the data for which past versions is desired (Sinha, paragraph [0010]). This gives the user the advantage of being able to determine the lifetime values of desired objects to correct errors, verify, or find past values.

As per claim 14,
Neither Ngo nor Farlee explicitly indicate “determining whether the first set of data entries includes the data entry comprises querying a data entry identifier identifying the data entry in a first set of data entry identifiers identifying the first set of data entries, and responsive to identifying a match, determining that one of the second set of data entries matches the data entry”.
However, Sinha discloses “determining whether the first set of data entries includes the data entry comprises querying a data entry identifier identifying the data entry in a first set of data entry identifiers identifying the first set of data entries, and responsive to identifying a match, determining that one of the second set of data entries matches the data entry” (query past versions for rows existing during and values during interval, paragraphs [0029]-[0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ngo, Farlee and Sinha because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing auditing functions that implement a query upon past versions when a key or range of keys is specified for the data for which past versions is desired (Sinha, paragraph [0010]). This gives the user the advantage of being able to determine the lifetime values of desired objects to correct errors, verify, or find past values.

As per claim 15,
Neither Ngo nor Farlee explicitly indicate “determining whether the first set of data entries includes the data entry comprises querying a data entry identifier identifying the data entry in a first set of data entry identifiers identifying the first set of data entries, and responsive to identifying no matches, determining that the second set of data entries does not include the data entry”.
However, Sinha discloses “determining whether the first set of data entries includes the data entry comprises querying a data entry identifier identifying the data entry in a first set of data entry identifiers identifying the first set of data entries, and responsive to identifying no matches, determining that the second set of data entries does not include the data entry” (query past versions for rows existing during and values during interval, paragraphs [0029]-[0032], where query could be for initial value of data entry; retrieve rows that exist, paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ngo, Farlee and Sinha because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing auditing functions that implement a query upon past versions when a key or range of keys is specified for the data for which past versions is desired (Sinha, paragraph [0010]). This gives the user the advantage of being able to determine the lifetime values of desired objects to correct errors, verify, or find past values.

As per claim 16,
Neither Ngo nor Farlee explicitly indicate “retrieving the initial value of the data entry from the restore database version comprises querying a data entry identifier identifying the data entry in a database index representing data base entries included in the restore database version”.
However, Sinha discloses “retrieving the initial value of the data entry from the restore database version comprises querying a data entry identifier identifying the data entry in a database index representing data base entries included in the restore database version” (query past versions for rows existing during and values during interval, paragraphs [0029]-[0032], where rowed provided from an index, paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ngo, Farlee and Sinha because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing auditing functions that implement a query upon past versions when a key or range of keys is specified for the data for which past versions is desired (Sinha, paragraph [0010]). This gives the user the advantage of being able to determine the lifetime values of desired objects to correct errors, verify, or find past values.


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo (Publication Number 20110161295) in view of Farlee et al. (‘Farlee’ hereinafter) (Publication Number 20160117228) and further in view of Martin et al. (‘Martin’ hereinafter) (Publication Number 20180373604).

As per claim 9,
Neither Ngo nor Farlee explicitly indicate “identifying the first set of changes comprises identifying a first set of change records based on the restore time and the later time, each change record of the first set of change records associated with a timestamp between the restore time and the later time and describing a change made to a data entry at the timestamp”.
However, Martin discloses “identifying the first set of changes comprises identifying a first set of change records based on the restore time and the later time, each change record of the first set of change records associated with a timestamp between the restore time and the later time and describing a change made to a data entry at the timestamp” (time ordered log and apply records up to a desired point in time, paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ngo, Farlee and Martin because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to restore data to an exact point in time before a point of corruption of such data (Martin, paragraph [0001]). This gives the user the advantage of not losing important data and being able to restore such data.

As per claim 11,
Neither Ngo nor Farlee explicitly indicate “identifying the second set of changes comprises identifying a second set of change records based on the restore time and the capture time of the restore database version, each change record of the second set associated with a timestamp between the restore time and the capture time of the restore database version”.
However, Martin discloses “identifying the second set of changes comprises identifying a second set of change records based on the restore time and the capture time of the restore database version, each change record of the second set associated with a timestamp between the restore time and the capture time of the restore database version” (time ordered log and apply records up to a desired point in time, paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ngo, Farlee and Martin because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to restore data to an exact point in time before a point of corruption of such data (Martin, paragraph [0001]). This gives the user the advantage of not losing important data and being able to restore such data.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ngo (Publication Number 20110161295) in view of Farlee et al. (‘Farlee’ hereinafter) (Publication Number 20160117228) and further in view of Mandagere et al. (‘Mandagere’ hereinafter) (Publication Number 20110258164).

As per claim 17,
Neither Ngo nor Farlee explicitly indicate “detecting a logical error in the database at the later time; wherein the restore time is determined based on the later time”.
However, Mandagere discloses “detecting a logical error in the database at the later time; wherein the restore time is determined based on the later time” (paragraphs [0015]-[0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ngo, Farlee and Mandagere because using the steps claimed would have given those skilled in the art the tools to improve the invention by quickly recover from point-in-time logical errors caused by software bugs or human error (Mandagere, paragraph [0005]). This gives the user the advantage of not persisting errors that could cause future problems or failures.


Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
Applicant argues that Ngo does not disclose a “most recent version of the restore database” and only discloses “a most recent snapshot” (applicant arguments, page 8). Respectfully, it is noted that one of ordinary skill in the art would know that a snapshot as taught by Ngo is the same as a database. Therefore Ngo discloses the limitation.
Applicant further argues that “Ngo's snapshot or database into which logs may be played are not necessarily a ‘most recent’ version” and that “[i]t may be tempting to think that Ngo’s snapshot must necessarily be the most recent” but in light of the disclosure “there can be no ‘necessity’ or inherent assumption about times of creation of snapshots or databases” (applicant arguments, page 8-9). Respectfully, snapshots are taken at a particular point in time as shown in Ngo as “snapshots or point in time copies” (paragraph [0062]) and “the time the snapshot 458 was created” (paragraph [0075]), so there is no inherent assumption about the creation of snapshots as argued by the applicant. With respect to the argument that Ngo’s database is not necessarily the “most recent” version, it is respectfully submitted that there must necessarily be a most recent snapshot version in Ngo (i.e the last snapshot taken) and one of ordinary skill in the art would know to use this most recent version. In addition, there is no inherency issue because there are no missing parts and Ngo teaches the limitations as cited. Therefore these arguments are not convincing and the rejections of record are maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198